EXAMINER’S AMENDMENT/COMMENT
AND
STATEMENT OF REASONS FOR ALLOWANCE


EXAMINER’S AMENDMENT
1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a communication from applicant-representative Sriram Srinivasan (Reg. No.: 65,902) on 9/09/2021.
The application has been amended as follows:

IN THE CLAIMS: 

Amend claims 1, 10 and 16 and cancel claim 21 as follows:

--1.    (Currently Amended) A method for determining whether a material includes a defect, the method comprising:


determining, by the computing device, for each respective adjacent pair of measurement electrodes of the plurality of electrodes electrically coupled to the material, 
a respective measurement electrode pair voltage, 
a temperature correction factor based on a relationship between the respective measurement electrode pair voltage and a temperature at which the respective electrode pair voltage is measured; 
a respective temperature-corrected measurement electrode pair voltage by applying the temperature correction factor to the respective measurement electrode pair voltage, and 
a respective ratio between the respective temperature-corrected measurement electrode pair voltage and a control voltage associated with the respective adjacent pair of measurement electrodes; 
determining, by the computing device, an average of the respective ratios;
subtracting, by the computing device, the average of the respective ratios from each respective ratio to determine a plurality of respective ratio differences; and


--10.    (Currently Amended) A system for determining whether a material includes a defect, the system comprising: 
the material; 
a plurality of electrodes electrically coupled to the material, wherein the plurality of electrodes includes a pair of drive electrodes, and wherein all remaining electrodes of the plurality of electrodes other than the pair of drive electrode form respective adjacent pairs of measurement electrodes; 
an electrical signal source; and 
a computing device configured to: 
control the electrical signal source to apply an electrical signal to a pair of drive electrodes included in the plurality of electrodes; 

determine, for each respective adjacent pair of measurement electrodes of the plurality of electrodes electrically coupled to the material, 
a respective measurement electrode pair voltage, 
a temperature correction factor based on a relationship between the respective measurement electrode pair voltage and a temperature at which the respective electrode pair voltage is measured, 

a respective ratio between the respective temperature-corrected measurement electrode pair voltage and a control voltage associated with the respective adjacent pair of measurement electrodes; 
determine an average of the respective ratios; 
subtract the average of the respective ratios from each respective ratio to determine a plurality of respective ratio differences; and 
determine whether the material includes the defect based on the plurality of respective ratio differences.--

--16.    (Currently Amended) A non-transitory computer readable storage medium encoded with instructions that, when executed, cause one or more processors of a computing device to:
control an electrical signal source to apply, via pair of drive electrodes, an electrical signal to a material, the pair of drive electrodes being included in a plurality of electrodes electrically coupled to the material, wherein all remaining electrodes of the plurality of electrodes other than the pair of drive electrode form respective adjacent pairs of measurement electrodes; 

measurement electrodes of the plurality of electrodes electrically coupled to the material, 
a respective measurement electrode pair voltage, 
a temperature correction factor based on a relationship between the respective measurement electrode pair voltage and a temperature at which the respective electrode pair voltage is measured;
a respective temperature-corrected measurement electrode pair voltage by applying the temperature correction factor to the respective measurement electrode pair voltage, and
a respective ratio between the respective temperature-corrected measurement electrode pair voltage and a control voltage associated with the respective adjacent pair of measurement electrodes;
determine an average of the respective ratios;
subtract the average of the respective ratios from each respective ratio to determine a plurality of respective ratio differences; and
determine whether the material includes a defect based on the plurality of respective ratio differences.--

--21.    (Canceled)--




EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE

Allowable Subject Matter
2.	Claims 1, 5-10, 12-20 and 22-23 are allowed.


4.	Applicant’s remarks/amendments filed 9/01/2021, with respect to the rejection of independent claims 1, 10 and 16 have been fully considered and finds the claims allowable because of the amendment filed on 9/01/2021. 

Applicant argues on page 7-8 of the remarks, filed on 9/01/2021 regarding the rejection of claims 1-2, 4-18 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter, that, “Applicant has amended each of independent claims 1, 10, and 16 in a manner that renders the basis of the 35 U.S.C. 112(b) rejection moot. More specifically, Applicant has amended each of the independent claims to clarify that the recited “temperature correction factor” is “based on a relationship between the respective measurement electrode pair voltages and a temperature at which the respective electrode pair voltages are measured.” 
For at least these reasons, the amendments to the independent claims overcome the 35 U.S.C. 112(b) of the independent claims. Because the dependent claims were rejected under 35 U.S.C. 112(b) purely based on their dependencies from the independent claims (which included the language that formed the sole basis of the rejection), the amendments to the independent claims also render the 35 U.S.C. 112(b) rejection of the dependent claims moot.
Applicant therefore respectfully requests reconsideration and withdrawal of the 35 U.S.C. 112(b) rejection”.
Applicant’s argument filed 9/01/2021 regarding the rejection of claims 1-2, 4-18 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph is persuasive because of the amendment filed on 9/01/2021 and with the examiner’s amendment dated 9/09/2021. The limitation in the Non-final office action mailed on 6/10/2021 states, “determining, by the computing device, a temperature correction factor based on a relationship between temperature and voltage” was rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph as the limitation is not clear. Applicant amended the limitation, “a temperature correction factor based on a relationship between the respective measurement electrode pair voltages and a temperature at which the respective electrode pair voltages are measured” which makes the limitation clear. Therefore, the rejection of claims 1-2, 4-18 has been withdrawn.

Applicant argues on page 8 of the remarks, filed on 9/01/2021 regarding the rejection of claim 16 under 35 U.S.C. 101, that, “The Office Action rejected independent claim 16 under 35 U.S.C. 101 as allegedly being directed to non-statutory subject matter. In the Office Action, the Examiner indicated that the rejection would be overcome if Applicant were to amend the preamble of claim 16 to recite a “non-transitory computer readable storage medium”
Applicant has amended claim 16 in the manner recommended by the Examiner to overcome the 35 U.S.C. 101 rejection. Applicant therefore respectfully requests reconsideration and withdrawal of the rejection under 35 U.S.C. 101”.

Applicant’s argument filed 9/01/2021 regarding the rejection of independent claim 16 under 35 U.S.C. 101 is persuasive because of the amendment filed on 9/01/2021. Applicant has added the limitation “non-transitory computer readable storage medium” in claim 16 in the amendment filed on 9/01/2021. Therefore, the rejection of claim 16 has been withdrawn.


Applicant argues on page 8-12 of the remarks, filed on 9/01/2021 regarding the rejection of claims 1, 2, 4-7, 10-13, and 16-18 under 35 U.S.C. 103 as allegedly being unpatentable over Ludwig (US 6,218,846B1) in view of Takahara (US 20070046587A1), that, “As such, Ludwig fails to contemplate scenarios in which temperature variations could cause voltage signal noise, but instead, only contemplates stable voltage readout scenarios in which the multi-probe system obtains accurate readouts regardless of temperature variations. One of ordinary skill in the art would recognize no benefit in incorporating temperature correction into the Ludwig techniques, and indeed, would consciously avoid modifying the Ludwig system to incorporate temperature correction, because temperature correction would introduce unnecessary and redundant processing that would make the Ludwig logic less efficient and more computing resource intensive.
……..
One of ordinary skill in the art would not look to the Takahara techniques in general, and to the temperature correction techniques of Takahara in particular, when considering the Ludwig disclosure, because of the high voltage scenarios required for EL displays as described in Takahara and the low-voltage configurations described in Ludwig (Page 11 of the remarks).
……
Applicant therefore respectfully requests reconsideration and withdrawal of the rejection under 35 USC § 103 (Page 12 of the remarks)”.

Applicant’s argument filed 9/01/2021 regarding the rejection of claims 1, 2, 4-7, 10-13, and 16-18 under 35 U.S.C. 103 as allegedly being unpatentable over Ludwig (US 6,218,846B1) in view of Takahara (US 20070046587A1) is persuasive because of the amendment filed on 9/01/2021 and with the examiner’s amendment dated 9/09/2021. Therefore, the rejection of claims 1, 2, 4-7, 10-13, and 16-18 has been withdrawn.

Claims 1, 5-10, 12-20 and 22-23 are allowed as set forth below. 


Regarding claim 1, the prior art of record as considered and understood by the examiner fails to teach or fairly suggest: 

determining, by the computing device, for each respective adjacent pair of measurement electrodes of the plurality of electrodes electrically coupled to the material, 
a respective measurement electrode pair voltage, 
a temperature correction factor based on a relationship between the respective measurement electrode pair voltage and a temperature at which the respective electrode pair voltage is measured; 
a respective temperature-corrected measurement electrode pair voltage by applying the temperature correction factor to the respective measurement electrode pair voltage, and 
a respective ratio between the respective temperature-corrected measurement electrode pair voltage and a control voltage associated with the respective adjacent pair of measurement electrodes; 
determining, by the computing device, an average of the respective ratios;
subtracting, by the computing device, the average of the respective ratios from each respective ratio to determine a plurality of respective ratio differences

Ludwig et al. (US 6218846 B1) and Takahara (US 20070046587 A1) are regarded as the closest prior art to the invention of claim 1. Ludwig discloses. “A system, apparatus and method for non-destructive testing of conductive articles for the detection and characterization of flaws (Column 1 line 8-10). FIGS. 4 and 5, in actual operation, A probe assembly 120, comprising eight current probes 121 and sixty-four voltage probes 122, contacts the sample part 160 under test. The test current, provided by a constant current source 120, is applied to the sample part 260 under test through predetermined pairs of eight spring loaded current probes 121. Each pair of current probes are selected by a current multiplexer 210 which is controlled by the programmed computer 500 (Column 7 Line 50-58; Figure 4B). Voltage is measured using an array of 64 spring loaded voltage probes 122. While absolute voltage can be measured for each of the 64 voltage probes 122, in a preferred embodiment, differential voltages are measured between each of the voltage probe pairs 122. For differential voltage measurement, two of the 64 voltage probes 122 are selected (Column 7 Line 61-67).  By sampling the voltage difference between all adjacent pairs of voltage probe pins 122, the voltage distribution on the surface of the part 160  “determining, by the computing device, for each respective adjacent pair of measurement electrodes of the plurality of electrodes electrically coupled to the material, a respective measurement electrode pair voltage, a temperature correction factor based on a relationship between the respective measurement electrode pair voltage and a temperature at which the respective electrode pair voltage is measured; a respective temperature-corrected measurement electrode pair voltage by applying the temperature correction factor to the respective measurement electrode pair voltage, and a respective ratio between the respective temperature-corrected measurement electrode pair voltage and a control voltage associated with the respective adjacent pair of measurement electrodes; determining, by the computing device, an average of the respective ratios; subtracting, by the computing device, the average of the respective ratios from each respective ratio to determine a plurality of respective ratio differences; and” and also in combination with all other elements in claim 1 distinguish the present invention from the prior art references. 
 
Claims 5-9 and 23 are allowed by virtue of their dependence from claim 1. 

Regarding claim 10, the prior art of record as considered and understood by the examiner fails to teach or fairly suggest: 

determine, for each respective adjacent pair of measurement electrodes of the plurality of electrodes electrically coupled to the material, 
a respective measurement electrode pair voltage, 
a temperature correction factor based on a relationship between the respective measurement electrode pair voltage and a temperature at which the respective electrode pair voltage is measured;
a respective temperature-corrected measurement electrode pair voltage by applying the temperature correction factor to the respective measurement electrode pair voltage, and
a respective ratio between the respective temperature-corrected measurement electrode pair voltage and a control voltage associated with the respective adjacent pair of measurement electrodes;
determine an average of the respective ratios;
subtract the average of the respective ratios from each respective ratio to determine a plurality of respective ratio differences.

The most pertinent prior art of record to Ludwig et al. (US 6218846 B1) and Takahara (US 20070046587 A1), failed to specifically teach the invention as claimed. However, the invention of Ludwig and Takahara, even if modified, do not alone or in combination with the other art of record, teach or fairly suggest, “determine, for each respective adjacent pair of measurement electrodes of the plurality of electrodes electrically coupled to the material, a respective measurement electrode pair voltage, a temperature correction factor based on a relationship between the respective measurement electrode pair voltage and a temperature at which the respective electrode pair voltage is measured; a respective temperature-corrected measurement electrode pair voltage by applying the temperature correction factor to the respective measurement electrode pair voltage, and a respective ratio between the respective temperature-corrected measurement electrode pair voltage and a control voltage associated with the respective adjacent pair of measurement electrodes; determine an average of the respective ratios; subtract the average of the respective ratios from each respective ratio to determine a plurality of respective ratio differences” and also in combination with all other elements in claim 10 distinguish the present invention from the prior art. 


Claims 12-15 and 18-20 are allowed by virtue of their dependence from claim 10. 


Regarding claim 16, the prior art of record as considered and understood by the examiner fails to teach or fairly suggest: 

determine, for each respective adjacent pair of measurement electrodes of the plurality of electrodes electrically coupled to the material, 
a respective measurement electrode pair voltage, 
a temperature correction factor based on a relationship between the respective measurement electrode pair voltage and a temperature at which the respective electrode pair voltage is measured;
a respective temperature-corrected measurement electrode pair voltage by applying the temperature correction factor to the respective measurement electrode pair voltage, and
a respective ratio between the respective temperature-corrected measurement electrode pair voltage and a control voltage associated with the respective adjacent pair of measurement electrodes;
determine an average of the respective ratios;
subtract the average of the respective ratios from each respective ratio to determine a plurality of respective ratio differences.

The most pertinent prior art of record to Ludwig et al. (US 6218846 B1) and Takahara (US 20070046587 A1), failed to specifically teach the invention as claimed. However, the invention of Ludwig and Takahara, even if modified, do not alone or in combination with the other art of record, teach or fairly suggest, “determine, for each respective adjacent pair of measurement electrodes of the plurality of electrodes electrically coupled to the material, a respective measurement electrode pair voltage, a temperature correction factor based on a relationship between the respective measurement electrode pair voltage and a temperature at which the respective electrode pair voltage is measured; a respective temperature-corrected measurement electrode pair voltage by applying the temperature correction factor to the respective measurement electrode pair voltage, and a respective ratio between the respective temperature-corrected measurement electrode pair voltage and a control voltage associated with the respective adjacent pair of measurement electrodes; determine an average of the respective ratios; subtract the average of the respective ratios from each respective ratio to determine a plurality of respective ratio differences” and also in combination with all other elements in claim16 distinguish the present invention from the prior art. 

Claims 17 and 22 are allowed by virtue of their dependence from claim 16. 


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASIMA MONSUR whose telephone number is (571)272-8497.  The examiner can normally be reached on 9:00 am-5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa Koval can be reached on 5712722121.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NASIMA MONSUR/Primary Examiner, Art Unit 2866